EXHIBIT 1
January 12, 2021

Treasure Mountain Junior High and Park City Community:

At this time, the Park City High School, Treasure Mountain and Summit County are experiencing
a rise in positive COVID-19 cases, and will move to remote learning for a period of ten-days on
Wednesday, January 13, 2021. PCHS and TMJH will return to in-person learning on Monday,
January 25, 2021. This is not a recommendation that we take lightly, but are doing so to keep
our students, staff, and their families safe.

The current data shows that this is clearly the right move for Park City High School in particular,
but also to ensure we slow any spread of the virus at Treasure Mountain Junior High School
which has a large number of students who access courses at the high school daily. It’s clear
that we are seeing a post-holiday surge, and we wish to isolate and mitigate the spread
throughout the school community at a time. Vaccinations for educators will be rolled out as early
as this week in collaboration with the Summit County Health Department and Park City Hospital.

Using a variety of mitigation strategies, PCSD schools have safely remained open for this first
half of the school year. With this brief pause to reset, along with robust testing upon return to
in-person learning, we are creating conditions for student success.

None of the decisions our community has had to make this year have been easy or made
lightly, but they have been made with the best interest of the school community in mind.


Thank you for your support,


Caleb Fine
Principal
Remote Learning:
Food Services:
Breakfast and lunch will be provided to all students free of charge who choose to utilize the food
services program. Meals will be available for curb-side pick-up in the bus lane from the hours of
8:00-11:00 at each respective school.

Instructional Continuity Plan (ICP) for TMJH​:
As we move to a remote learning schedule until January 25th, the PCSD Instructional Continuity
Plan will begin on Wednesday, January 13, 2021. ​All students are expected to log into Canvas
and complete online work beginning Jan 13th.
    1. Educational Content Delivery:​ Students will access all content and instruction on the
       Canvas Learning Management System​.
    2. Electronic and Digital Devices:​ All students will utilize their issued computers. If WIFI
       hotspots are needed or technical difficulties arise, please contact the PCSD Tech
       Department as soon as possible.
    3. Technology Support: ​If you need technical support over the closure, please submit a
       helpdesk ticket using the following ​link​. ​Technical support personnel will respond and
       give you further instructions. The tech office within the high school will remain open over
       the closure and be available for students to come in for assistance.

Daily Schedule:




       The morning block of time is meant for students to complete coursework required for
       classes. It is the expectation that students are engaged in their learning during regular
       school hours.

   ●   In the remote instruction schedule are students required to attend live virtual
       sessions?
       It is expected that students are in attendance at live sessions. Teachers will be mindful
       of individual student needs during emergency remote learning and should work with
       students and families who need exceptions.
   ●   Will teachers monitor the amount of time a student spends online?
       Teachers are not required to determine and/or track the amount of time that a student
       is spending online but are responsible for taking attendance. As students log-in and
       engage in PCSD online learning platforms, their activity equates to being present for
       attendance purposes.

PCSD Link to the complete Instructional Continuity Plan:
https://drive.google.com/file/d/1iJY86IvFtYHwR-5JY0hxezkIz6ngdM55/view



Test To Stay:
PCHS and TMJH will implement a “Test to Stay” program in order to remain open following our
period of remote learning. This means that all students and staff must COVID test at the school
every other week to remain in the building. We have been doing this successfully with our
athletics and extracurricular activities and will now expand to the entire student body. We will
be sending out a student testing schedule in the coming days.

   ●   Registering for COVID testing
       The State of Utah uses RedCap to track testing within educational institutions. To give
       consent for testing, all parents/guardians must complete the RedCap registration for
       each of their students. If you choose not to do the online registration, you may email
       kward@pcschools.us to receive a paper consent form.

       RedCap Consent and Registration Link (Please note it is the correct link for TMJH
       even though it says PCHS):
       https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

   ●   What if my student has tested positive for COVID-19 in the last 90 days?
       A documented positive COVID test is sufficient for the 90 day timeframe. After 90 days
       from the date of positivity students will be required to be part of the testing program at
       the school.

   ●   COVID-19 Testing Schedule for all students
       We will be testing approximately 100 students per day on a two week rotation.

   ●   What if we do not want our student tested?
       If you choose not to have your student tested, they may need to become a remote
       learning student while “Test to Stay” in effect. Students are also not allowed to
       participate in athletics or in-person extracurricular activities without regular testing at the
       school.

   ●   What type of test is used?
       The school uses a rapid BinaxNOW COVID-19 test. This entails a nose swab and
       returns results within 15 minutes.
